CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam Funds Trust: We consent to the use of our report, dated December 15, 2016, with respect to the financial statements of Putnam Absolute Return 300 Fund and December 14, 2016 with respect to the financial statements of Putnam Absolute Return 100 Fund, included herein, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts February 24, 2017
